Per Curiam.
Suit on note. Answer, averring that the note was given for lands for which an imperfect deed was executed, which is referred to and made a part of the answer, and that the vendor had no title to a part, &c., of said land, &c. Demurrer sustained to the answer. Judgment for plaintiff.
The deed exhibited does not sustain the averments in the answer. The demurrer was properly sustained. Small v. Reeves, at this term (1).
The judgment is affirmed with 5 per cent, damages and costs.

 Ante, 163.